Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive.  Specifically, Examiner respectfully maintains the prior art cited reasonably teaches/suggests the limitations of the claims.
Regarding remarks on page 7-9, applicant states regarding claim 1 “…the Office Action recognizes that Chun does not disclose that the first message consists of a plurality of message units arranged in sequence, each message unit comprising a message sub-header and a RAR sub-message corresponding to the message sub- header. Applicant notes that Lee is directed to a method and an apparatus controlling a random access opportunity in a mobile communication system. Referring to Fig.15 and paragraph [0164] of Lee:…It can be seen from the above paragraph, the MAC message consists of a MAC header, a plurality of MAC sub-headers and corresponding MAC RARs…The structure of the MAC message in Fig.15 of Lee is different from claim 1 of the present disclosure, because in claim 1, the first message consists of a plurality of message units arranged in sequence, and each message unit comprising a message sub-header and a RAR sub-message corresponding to the message sub-header. Therefore, the suture of the first message in claim 1 of the present disclosure is different from the structure of the MAC message in Fig.15 of Lee”  However, reiterating the prior art cited, Lee was cited for (see at least 0164 and fig. 15, a plurality of subheaders may be arranged next to the corresponding RARs and both sent consecutively), and was relied on for the message ordering/arrangement/structure, as fig. 15 depicts multiple units consisting of a subheader adjacent to its corresponding RAR submessage i.e. [subheader1, RAR1], [subheader2, RAR2], etc.  In this way, each subheader and its respective RAR taken together comprises a ‘message unit’ under broadest reasonable interpretation, as they form discrete pairs in the message e.g. [subheader1, RAR1] is a unit, wherein the first message consists of a plurality of message units arranged in sequence, each message unit comprising a message sub-header and a RAR sub-message corresponding to the message sub-header”.
Rejections for similar independent and dependent claims are maintained accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467